Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00369-CV

                       STRATEGIC DENTAL EXECUTIVES LLC,
                                   Appellant

                                             v.

                               DEL MAR DENTAL, P.L.L.C.,
                                       Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVQ-000680-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED July 30, 2014.


                                              _____________________________
                                              Karen Angelini, Justice